Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Applicant's submission of arguments and amendments filed 12/02/2021 overcomes the rejections of record. Upon further review and further search, it has been decided that the method claims 1, 2, 12, 15, 16, 17, and 18 are in condition for allowance. However, product claims 4-8, 19 are not allowable.

Status of the application
3.	Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, and 12, 15-19 are pending in this application.
Claims 1, 4, 16 have been amended.
Claim 19 is new.
Claims 1, 2, 12, 15, 16, 17 and 18 are in condition for allowance. 
Claims 4-8, 19 have been rejected. 

4.	Claims 4, 6, 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Blanco C et al. (in Int. J Food Sci. Nutr. 65(6): 655-660, 2014) in view of Izumi et al. US 2008/0131555.

5. 	Regarding claims 4, 6, 8, 19, NPL Blanco C et al. discloses that beer, low in carbohydrate (in page 655 col 1 second paragraph last line of “Introduction’) having 
It is known and as evidenced by applicants own specification that the mugi material comprises malt and barley (at least in PGPUB [0011]). NPL Blanca et al. discloses that wort from “malted Barley” (at least in page 656 col 1 paragraph 7). Therefore, it meets “magi material of claims 4 and 19. 
NPL Blanco et al. is silent about the claimed amount of sugar.
Izumi discloses that the beer-taste beverage can have sugar less than 0.8% by weight (at least in 0042]) and iso-amyl acetate (IAA) less than 1.7% during bottling ([0081], Table 7). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Blanco C et al. by including the teaching of Izumi et al. to make the final concentration of sugar and isoamyl acetate as desired in order to have desired caloric sweetness and flavor-like beer-taste beverage.
It is to be noted that
 (i) NPL Blanco et al. discloses low carbohydrate (page 655 col 2 lines 5-12) and also discloses it can be in an amount of 2.5 gm/I00 ml (in Table 3) and
 (ii)  Izumi et al. also discloses that IAA and carbohydrate can be optimized by diluting the product making IAA less than 2.0 ppm and lowering carbohydrate amount, yet having good flavor etc. ([0040] in Izumi et al.).

Additionally, absent showing of unexpected results, the specific amount of residual sugar is not considered to confer patentability to the claims. As the residual sugar, isoamyl acetate in the final fermented alcoholic beverage are variables that can be modified, among others, by selecting fermentation condition, processing steps, dilution (in Izumi et al., [0040] as discussed above) etc. Therefore the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, number of mixture of enzymes and the amount of enzymes in NPL Blanco et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired low amount of less than 0.75g/100 ml beverage product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the claim limitation of “the beer-taste beverage does not contain a protein from corn”, it is to be noted that NPL Blanco et al. discloses barley can be considered to use as raw material having starch degrading enzyme amylases in barley (at least in page 656 col 1 second paragraph). Therefore, if barley is used as raw material grain to be used from sprouting step as disclosed by NPL Blanco et al. (at least in page 656 col 1 fourth paragraph), the protein source in the fermented product will be 
Absent showing of unexpected results, the specific source of raw material grain other than corn is not considered to confer patentability to the claims. As the taste, texture, amount of amylolytic enzyme, protein etc. are variables that can be modified, among others, by adjusting the starting source of the raw material grain other than corn, the precise source of raw grain other than corn would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the specific source of raw material grain other than corn in NPL Blanca et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g.  desired source of protein other than corn, in the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

7. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Blanco C et al. (in Int. J Food Sci. Nutr. 65(6): 655-660, 2014) in view of secondary prior arts as applied to claim 4 and further in view of Vanderhaegen B et al. US 2015/0017280.

8. 	Regarding claim 5, NPL Blanco C et al. is silent about the ratio of ethyl acetate and isoamyl acetate in the beer-taste beverage.
Vanderhaegen B et al. discloses a malt based beverage ([0029]) having low alcohol fermented malt (i.e. mugi) based beer beverage contains 0.05 to 2.0 ppm isoamyl acetate ([0036]) and 7.00 to 30.00 ppm ethyl acetate ([0032]) in order to have the flavor contributing ester in the beer product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Blanco et al. (page 655 col 2 lines 4-10 e.g. 2.5-4% alcohol and pg. 658 col 2 under “volatile compounds”) to include ethyl acetate in combination with isoamyl acetate in the disclosed proportionate amount which meet the claimed amount in order to have the desired flavor of the beer based beverage.

9. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over
NPL Blanco C et al. (in Int. J Food Sci. Nutr. 65(6): 655-660, 2014) in view of secondary prior arts as applied to claim 4 and further in view of Weber et al. USPN 2692199.

10.	 Regarding claim 7, NPL Blanco C et al. is silent about “Chill Haze is 0.2 or
less” value.
Regarding “alcohol Chill Haze” value, it is to be noted that the haze value is the measure of turbidity and “alcohol chill haze is interpreted as the measure of turbidity under chill condition of the alcohol which is about zero, i.e. clear. Therefore, under chill condition, claimed beer has the value 0.2 or less.
Weber et al. discloses the beer making process from beginning to the step of aging under cold (chill) followed by packaging the product (col 1 and col 2 lines 1-12). In this process, Weber et al. has disclosed that after aging under chill condition, haze is destroyed by enzyme treatment and clarified by filtration method (col 2 lines 5-10). Therefore, it is within the skill of one of ordinary skill in the art to optimize by routine experimentation, the amount of destruction of Haze in NPL Blanco et al. in view of Weber et al. to amounts, including that presently claimed, in order to obtain the desired

Allowable subject matter
11. 	Applicants’ arguments and amends overcome the rejections of record. Examiner’s further search in combination with the existing prior arts of record, it was concluded that no prior art alone or in combination, teach the specific proportionate claimed amount of glucoamylase and beta amylase relative to the pre-fermentation solution and in combination with “a content of sugars” less than 1.0 g/100 ml in the beer-taste beverage as set forth in the method claims 1, 2, 9, 10, 12, 15-18 of the presently claimed invention.

amended claim limitations are not properly disclosed by the combinations of references, therefore, the amendment overcomes the rejections of record. Therefore, the claims have been allowed. 
Response to arguments
12.	Applicants’ arguments and amends overcome the rejections of record.
Regarding the product claims 4-8, 19, it is to be noted that examiner’s further search in combination with the existing prior arts of record and addressed the amended claim limitation by including another secondary prior art as discussed in detail in the office action above. Therefore, claims 4-8 have been rejected.

13.	 It is to be noted that examiner left message to applicants’ representative in order to discuss the allowances of specific claims of this application as discussed above in a desire for compact prosecution, however at the time of this action no agreement had been reached. Therefore, examiner issued the next final office action. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792